Title: Dumas to the American Commissioners, 6 January [i.e. February] 1778
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Messieurs,
La Haie 6e. Janv. [i.e. February] 1778.
Je crois toujours bien faire, de vous communiquer les intelligences, authentiques comme les ci-jointes, que les circonstances me permettent de me procurer.

Je me prescris pareillement, de suivre toujours, quant aux adresses de mes Lettres, et des enveloppes, les premiers ordres que j’ai reçus de Mr. Deane lors de son arrivée en France. Vos instructions, Messieurs, à cet égard, comme à tout autre, me serviront toujours de regle sûre, dont je me fais une loi de ne pas m’écarter, crainte de commettre une faute.
Il y a dans le dernier Evening-Post de Londres, du 27 au 29 Janvier, une prétendue résolution du Congrès du 30e. Dec. 1776, contenant des Instructions à donner à des Commissionaires à envoyer en diverses Cours de l’Euro[pe. Plusieurs gazet?]tiers ont déjà commencé à répéter cette piece, et to[us les autres suiv?]ront. Comme j’ignore ce qui en est, si elle est forgée en entier, ou altérée, et jusqu’à quel point elle l’est, je n’ose rien dire ni écrire à ce sujet aux gazettiers, jusqu’à-ce qu’il vous ait plu de me diriger sur un point si délicat.
Dans l’Ev. Post de Londres du 24 au 27 Janv. j’y ai vu avec admiration, et copié pour moi, votre Lettre Messieurs, du 12 Dec. 1777 au Lord North; et avec autant de mepris la pitoyable réponse de celui-ci. Agnovi utramque genuinam ex ungue Leonem. Je suis avec tout le respect et la fidélité que vous me connoissez pour vous, Messieurs Votre très humble et très obéissant serviteur.
D

Paris à l’hon. Commission Pl. des E. U. de l’Am. S.
 
Addressed: Monsieur / Monsieur Silas Deane / Esqr. vis a vis le Gardemeuble / de la Couronne / rue Royale Paris / hotel Colbert
Endorsed: Dumas 6 Janv. 78
